UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 ————— FORM 10-K/A ————— (Mark One) xANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended September30, 2011 ¨TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File No: 333-88480 ————— OHR PHARMACEUTICAL, INC. (Exact Name of Registrant as Specified in its Charter) ————— Delaware 90-0577933 (State or Other Jurisdiction of (I.R.S. Employer Identification No.) Incorporation or Organization) 489 5th Ave., 28th Floor New York, NY 10017 (Address of Principal Executive Offices) 212-682-8452 Registrant’s telephone number, including area code Securities registered under Section12(b) of the Exchange Act: None Securities registered under to Section12(g) of the Exchange Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act. Yes¨Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or 15(d) of the Act. Yes¨Nox Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for past 90 days. YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this Chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). YesxNo¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of RegulationS-K (§ 229.405) is not contained herein, and will not be contained, to the best of registrant'sknowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form10-K/A or any amendment to this Form10-K/A.YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check One): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act). Yes¨Nox The aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold at March 31, 2011 was $8,809,796. For purposes of this disclosure, shares of common stock held by persons who hold more that 5% of the outstanding shares of common stock and shares held by executive officers and directors of the registrant have been excluded because such persons may be deemed to be affiliates. The determination of executive officers or affiliate status is not necessarily a conclusive determination for other purposes. At January 13, 2012, the registrant had 41,535,922 shares of Common Stock outstanding. EXPLANATORY NOTE This Amendment No.2 on Form 10-K/A (the “Amendment”) amends and restates in its entirety Item 9Aand Exhibits 31.1 and 31.2 of the Annual Report on Form 10-K for the fiscal year ended September 30, 2011, as amended (the “Amended Report”), and confirms the disclosures set forth in the Amended Report as previously filed.Other than the changes referred to above, all other information in the Amended Report remains unchanged. 2 TABLE OF CONTENTS ITEM 9A Contols and Procedures 4 Item 15 Exhibits 5 Certification pursuant to Section 302 of the Sarbanes Oxley Actof 2002 (CEO) – Exhibit 31.1 Certification pursuant to Section 302 of the Sarbanes Oxley Actof 2002 (CFO) – Exhibit 31.2 3 Part III ITEM 9A CONTROLS AND PROCEDURES The Company’s management, including the Chief Executive Officer and Chief Financial Officer, do not expect that our disclosure controls and procedures or our internal control over financial reporting will prevent or detect all errors and all fraud that could occur. A control system, no matter how well designed and operated, can provide only reasonable, not absolute, assurance that the control system’s objectives will be met. The design of a control system must reflect the fact that there are resource constraints, and the benefits of controls must be considered relative to their costs. Further, because of the inherent limitations in all control systems, no evaluation of controls can provide absolute assurance that misstatements due to error or fraud will not occur or that all control issues and instances of fraud, if any, within the Company have been detected. These inherent limitations include the realities that judgments in decision-making can be faulty and that breakdowns can occur because of simple error or mistake. Controls can also be circumvented by the individual acts of some persons, by collusion of two or more people, or by management override of the controls. The design of any system of controls is based in part on certain assumptions about the likelihood of future events, and there can be no assurance that any design will succeed in achieving its stated goals under all potential future conditions. Projections of any evaluation of controls effectiveness to future periods are subject to risks. Over time, controls may become inadequate because of changes in conditions or deterioration in the degree of compliance with policies or procedures. The Company knows of no fraudulent activities or any material accounting irregularities. The Company does not have an independent audit committee. The Company believes that an independent committee is not required for OTC Bulletin Board listings, but may further review the advisability and feasibility of establishing such a committee in the future. The Company is aware of the general standards and requirements of the Sarbanes-Oxley Act of 2002 and has implemented procedures and rules to comply, so far as applicable, such as a prohibition on company loans to management and affiliates. The Company does not have any audit committee as it does not believe the act requires a separate committee for companies that are reporting companies, but not registered under the Securities and Exchange Act of 1934 (e.g., companies registered under Section15(d)) and whose shares trade only on the OTC Bulletin Board. Management’s Annual Report on Internal Control Over Financial Reporting Management is responsible for establishing and maintaining adequate internal control over financial reporting as defined in Rule13a-15(f) under the Exchange Act. Internal control over financial reporting is a process designed by, or under the supervision of, the chief executive officer and chief financial officer, and effected by the board of directors and management to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with US Generally Accepted Accounting Principles (“GAAP”) including those policies and procedures that: (i)pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of assets, (ii)provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with US GAAP and that receipts and expenditures are being made only in accordance with authorizations of management and the directors, and (iii) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of assets that could have a material effect on the financial statements. Under the supervision and with the participation of our management, including our Chief Executive Officer and Chief Financial Officer , we conducted an evaluation of the effectiveness of our internal control over financial reporting based on the framework established by the Committee of Sponsoring Organizations of the Treadway Commission (COSO) as set forth in Internal Control - Integrated Framework. Based on our evaluation under the framework in Internal Control - Integrated Framework, our management concluded that our internal controls over financial reporting were ineffective as of September 30, 2011 based on material weaknesses identified by management. The most significant material weakness that led management to this conclusion is the lack of internal controls present in the Company’s internal control processes. Management expects to begin to address this and other weaknesses as the Company’s capital position improves and as more employees are hired. 4 Due to the weakness of the Company’s internal controls, our management concluded that the Company’s disclosure controls and procedures (that is, thecontrols and procedures enabling timely, accurate and complete public filing of information) were ineffective as of September 30, 2011. The Company’s management will use its best efforts, notwithstanding these weaknesses to file timelyrequired reports accurately and completely. This Annual Report does not include an attestation report of the Company’s current independent registered public accounting firm regarding internal control over financial reporting. Management’s report was not subject to attestation by the Company’s current independent registered public accounting firm pursuant to rules of the SEC that permit the Company to provide only management’s report in this Annual Report because the Company is a smaller reporting company under the SEC’s rules. Changes in Internal Control over Financial Reporting. There were no changes in our internal control over financial reporting (as such term is defined in Rule13a-15(f) and 15d-15(f) under the Exchange Act) during the period of this annual report that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. Part IV ITEM 15 EXHIBITS, FINANCIAL STATEMENT SCHEDULES Documents listed below are filed as exhibits to this Annual Report on Form 10-K. (31.1)Certification made pursuant to Section 302 of the Sarbanes Oxley Act of 2002 (CEO) (31.2)Certification made pursuant to Section 302 of the Sarbanes Oxley Act of 2002 (CFO) 5 SIGNATURES Pursuant to the requirements of Section13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. REGISTRANT: OHR PHARMACEUTICAL, INC. Dated: February 10, 2012 By: /s/ IRA GREENSTEIN Ira Greenstein, Chairman Dated: February 10, 2012 By: /s/ IRACH TARAPOREWALA Irach Taraporewala, CEO Dated: February 10, 2012 By: /s/ SAM BACKENROTH Sam Backenroth, Interim CFO and Chief Accounting Officer Dated: February 10, 2012 By: /s/ ORIN HIRSCHMAN Orin Hirschman, Director Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. Dated: February 10, 2012 By: /s/ IRA GREENSTEIN Ira Greenstein, Chairman Dated: February 10, 2012 By: /s/ IRACH TARAPOREWALA Irach Taraporewala, CEO Dated: February 10, 2012 By: /s/ SAM BACKENROTH Sam Backenroth, Interim CFO Chief Accounting Officer Dated: February 10, 2012 By: /s/ORIN HIRSCHMAN Orin Hirschman, Director
